                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

Traxxas, L.P.,                                )
                                              )
                                 Plaintiff,   )   Civil Action No. 6:19-cv-1124-DCC
                                              )
                 vs.                          )   Judge Donald C. Coggins
                                              )
Sunny Days Entertainment, LLC,                )
                                              )
                              Defendant.      )
                                              )



                                              ORDER


       The parties’ Joint Motion to Dismiss Without Prejudice shall be, and hereby is,

GRANTED. It is hereby ORDERED, ADJUDGED AND DECREED that all claims asserted in

this suit are dismissed without prejudice, with each side to bear its own attorneys’ fees and costs.

       IT IS SO ORDERED.


                                       s/Donald C. Coggins, Jr.
                                      ______________________________________
                                      Donald C. Coggins, Jr.
                                      United States District Judge

June 18, 2019
Spartanburg, South Carolina
